DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims
Claims 1-13 are pending.
Claims 1-13 were examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. US 11,049,083 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims present a broader variant of the patented claims. Specifically:
the term “payment triggered game device” was broadened as “non-jukebox device”;
the on-premise network of the current claims does not comprise “the plurality of payment triggered game devices”;
the jukebox device of the current claims does not comprise:
a payment acceptor
the step of “receiving, at the payment acceptor, a payment from a user for a predetermined number of one of purchased plays or one or more purchased credits”.

Comparison of claims as follows:

Current claims 17/359,997


Patented claims, US 11,049,083 B2
1. A digital jukebox network system, comprising: 

a central server device in connection to an on-premise network, the central server device located outside of the on-premise network and comprising a processor and a non- transitory computer readable medium having computer executable instructions stored thereon, that when executed by a processor of the central server device cause the central server device processor to perform the steps of:

encrypting, based on a missing block specific to a jukebox device of the on-premise network and on a block by block basis, each of a plurality of songs; 

providing, to a local server device of the on-premise network assigned to the jukebox device, the plurality of encrypted song portions and at least one software update to at least one non-jukebox device of a plurality of non-jukebox devices of the on-premise network; and 
	
providing to the jukebox device, upgrade instructions for the at least one non-jukebox device, the upgrade instructions comprising executable instructions for the jukebox device to deliver the at least one software update from the local server device to the at least one non-jukebox device; 
	
the on-premise network comprising: 



the local server device comprising a processor and a non-transitory computer readable medium having computer executable instructions stored thereon, that when executed by a processor of the local server device cause the local server device processor to perform the steps of: 
	
receiving and storing, the plurality of encrypted song portions and at least one software update to the at least one device; 
		
a jukebox device, said jukebox device comprising: 
	

(a) a display; 
(b) one or more speakers; 
(c) a jukebox device processor communicably coupled to the display and the one or more speakers; 

(d) a jukebox device storage, comprising executable instructions, that when executed by the jukebox device processor, cause the jukebox device processor to perform the steps of: 
	
displaying, on the display, a selection interface comprising a list of songs; 


	




receiving, by the display, a user selection of a song for playback from the list of songs; 
	
retrieving, from the local server device, the encrypted song portion corresponding to the selected song; 
	
retrieving from the jukebox device storage a missing fraction of data corresponding to the encrypted song portion; 
	
decrypting the encrypted song portion based on the retrieved missing fraction of data; 
	
assembling the selected song by combining the decrypted song portion with the retrieved missing fraction of data; and 
	
playing, using the one or more speakers, the selected song for a predetermined number of one or more purchased plays or one or more purchased credits; 
	
after completing playing the predetermined number of one or more said purchased plays or one or more said purchased credits, deleting, from the jukebox device storage, the assembled song; 
	
receiving, from the central server, upgrade instructions for updating the at least one non-jukebox device; and 
	

	updating the at least one of the non-jukebox device by executing the received upgrade instructions and delivering the at least one software update from the local server device to the at least one non-jukebox device.

1. A digital jukebox network system, comprising:

a central server device in connection to an on-premise network, the central server device located outside of the on-premise network and comprising a processor and a non-transitory computer readable medium having computer executable instructions stored thereon, that when executed by a processor of the central server device cause the central server device processor to perform the steps of:

encrypting, based on a missing block specific to a jukebox device of the on-premise network and on a block by block basis, each of a plurality of songs;

providing, to a local file server device of the on-premise network assigned to the jukebox device, the plurality of encrypted song portions and at least one software update to at least one payment-triggered game device of a plurality of payment-triggered game devices of the on-premise network;

providing to the jukebox device, upgrade instructions for the at least one payment-triggered game device, the upgrade instructions comprising executable instructions for the jukebox device to deliver the at least one software update from the local server device to the at least one payment-triggered game device;

the on-premise network comprising:

the plurality of payment-triggered game devices;

the local server device comprising a processor and a non-transitory computer readable medium having computer executable instructions stored thereon, that when executed by a processor of the local server device cause the local server device processor to perform the steps of:

receiving and storing, the plurality of encrypted song portions and at least one software update to the at least one payment-triggered game device;

a jukebox device, said jukebox device comprising:

(a) a payment acceptor;
(b) a display;
(c) one or more speakers;
(d) a jukebox device processor communicably coupled to the payment acceptor, the display and the one or more speakers;
(e) a jukebox device storage, comprising executable instructions, that when executed by the jukebox device processor, cause the jukebox device processor to perform the steps of:

displaying, on the display, a selection interface comprising a list of songs;

receiving, at the payment acceptor, a payment from a user for a predetermined number of one or more said purchased plays or one or more said purchased credits;


receiving, by the display, a user selection of a song for playback from the list of songs;

retrieving, from the local server device, the encrypted song portion corresponding to the selected song;

retrieving from the jukebox device storage a missing fraction of data corresponding to the encrypted song portion;

decrypting the encrypted song portion based on the retrieved missing fraction of data;

assembling the selected song by combining the decrypted song portion with the retrieved missing fraction of data; and

playing, using the one or more speakers, the selected song for a predetermined number of one or more said purchased plays or one or more said purchased credits;

after completing playing the predetermined number of one or more said purchased plays or one or more said purchased credits, deleting, from the jukebox device storage, the assembled song;

receiving, from the central server, upgrade instructions for updating the at least one payment-triggered game device;

updating the at least one of the payment-triggered game device by executing the received upgrade instructions and delivering the at least one software update from the local server device to the at least one payment-triggered game device.


2. The digital jukebox network system of claim 1, wherein said at least one software update is a game software update.

2. The digital jukebox network system of claim 1, wherein said at least one software update is a game software update.
3. The digital jukebox network system of claim 1, wherein the non-transitory computer readable medium of the local server device further comprises computer executable instructions, that when executed by the processor of the local server device cause the local server device processor to perform the steps of: 

collecting information from said plurality of non-jukebox devices; and 

communicating the collected information to the jukebox device; and 

the jukebox device storage further comprising executable instructions, that when executed by the jukebox device processor, cause the jukebox device processor to perform the steps of: forwarding the collected information to the central server.
3. The digital jukebox network system of claim 1, wherein the non-transitory computer readable medium of the local server device further comprises computer executable instructions, that when executed by the processor of the local server device cause the local server device processor to perform the steps of:

collecting information from said plurality of payment-triggered game devices;

communicating the collected information to the jukebox device; and

the jukebox device storage further comprising executable instructions, that when executed by the jukebox device processor, cause the jukebox device processor to perform the steps of: forwarding the collected information to the central server.
4. The digital jukebox network system of claim I, wherein the updating of the at least one of the non-jukebox device is fee-based.


4. The digital jukebox network system of claim 1, wherein the updating of the at least one payment-triggered game device is fee-based.




5. The digital jukebox network system of claim 1, wherein the at least one of the non- jukebox devices accepts payments.
5. The digital jukebox network system of claim 1, wherein the at least one payment-triggered game device accepts payments.
6. The digital jukebox network system of claim 1, wherein the local server device mirrors a master library of content stored on the central server device.

7. The digital jukebox network system of claim 6, wherein the local server device is periodically updated with the content stored on the central server device

8. A method comprising: 

encrypting, by a central server device located outside of an on-premise network and comprising a processor and a non-transitory computer readable medium, each of a plurality of songs on a block by block basis, the encryption based on a missing block specific to a jukebox device of an on-premise network; 

providing, by the central server device to a local server device of the on-premise network assigned to the jukebox device, the local server device comprising a processor and a non-transitory computer readable medium, the plurality of encrypted song portions and at least one software update to at least one non-jukebox device of a plurality of non- jukebox devices of the on-premise network;


providing, by the central server device to the jukebox device, upgrade instructions for the at least one non-jukebox device, the upgrade instructions comprising executable instructions for the jukebox device to deliver the at least one software update from the local server device to the at least one non-jukebox device; 


receiving and storing, by the local server device, the plurality of encrypted song portions and at least one software update to the at least non-jukebox device; 
displaying, by a display of the jukebox device, a selection interface comprising a list of songs; 






receiving, by the display of the jukebox device, a user selection of a song for playback from the list of songs; 

retrieving, by the jukebox device from the local server device, the encrypted song portion corresponding to the selected song;

retrieving, by the jukebox device from a storage of the jukebox device, a missing fraction of data corresponding to the encrypted song portion; 

decrypting, by the jukebox device, the encrypted song portion based on the retrieved missing fraction of data; assembling, by the jukebox device, the selected song by combining the decrypted song portion with the retrieved missing fraction of data; and 

playing, by one or more speakers of the jukebox device, the selected song for a predetermined number of one or more purchased plays or one or more purchased credits; 

after completing the predetermined number of one or more said purchased plays or one or more said purchased credits deleting, by the jukebox device from its storage, the assembled song; 

receiving, by the jukebox device from the central server, upgrade instructions for at least one payment-triggered game device; and 

updating the at least one of the non-jukebox device by executing the received upgrade instructions and delivering, by the jukebox device, the at least one software update from the local server device to at least one non-jukebox device.
6. A method comprising:

encrypting, by a central server device located outside of an on-premise network and comprising a processor and a non-transitory computer readable medium, each of a plurality of songs on a block by block basis, the encryption based on a missing block specific to a jukebox device of an on-premise network;

providing, by the central server device to a local file server device of the on-premise network assigned to the jukebox device, the local file server device comprising a processor and a non-transitory computer readable medium, the plurality of encrypted song portions and at least one software update to at least one payment-triggered game device of a plurality of payment-triggered game devices of the on-premise network;

providing, by the central server device to the jukebox device, upgrade instructions for the at least one payment-triggered game device, the upgrade instructions comprising executable instructions for the jukebox device to deliver the at least one software update from the local server device to the at least one payment-triggered game device;

receiving and storing, by the local server device, the plurality of encrypted song portions and at least one software update to the at least one payment-triggered game device;
displaying, by a display of the jukebox device, a selection interface comprising a list of songs;

receiving, by a payment acceptor of the jukebox device, a payment from a user for a predetermined number of one or more purchased plays or one or more purchased credits;

receiving, by the display of the jukebox device, a user selection of a song for playback from the list of songs;

retrieving, by the jukebox device from the local server device, the encrypted song portion corresponding to the selected song;

retrieving, by the jukebox device from a storage of the jukebox device, a missing fraction of data corresponding to the encrypted song portion;

decrypting, by the jukebox device, the encrypted song portion based on the retrieved missing fraction of data;
assembling, by the jukebox device, the selected song by combining the decrypted song portion with the retrieved missing fraction of data; and

playing, by one or more speakers of the jukebox device, the selected song for a predetermined number of one or more said purchased plays or one or more said purchased credits;

after completing the predetermined number of one or more said purchased plays or one or more said purchased credits deleting, by the jukebox device from its storage, the assembled song;

receiving, by the jukebox device from the central server, upgrade instructions for the at least one payment-triggered game device;

updating the at least one of the payment-triggered game device by executing the received upgrade instructions and delivering, by the jukebox device, the at least one software update from the local server device to the at least one payment-triggered game device.
9. The method of claim 8, wherein said at least one software update is a game software update.
7. The method of claim 6, wherein said at least one software update is a game software update.
10. The method of claim 8, further comprising: collecting, by the local server device, information from said plurality of non- jukebox devices; 

communicating, by the local server device, the collected information to the jukebox device; and 

forwarding, by the jukebox device, the collected information to the central server
8. The method of claim 6, further comprising:
collecting, by the local server device, information from said plurality of payment-triggered game devices;

communicating, by the local server device, the collected information to the jukebox device; and

forwarding, by the jukebox device, the collected information to the central server.
11. The method of claim 8, wherein the updating of the at least one of the non-jukebox device is fee-based
9. The method of claim 6, wherein the updating of the at least one payment-triggered game device is fee-based.
12. The method of claim 8, wherein the local server device mirrors a master library of content stored on the central server device.

13. The method of claim 12, wherein the local server device is periodically updated with the content stored on the central server device.



Emphasis added by Examiner, differences in bold. Claims 6, 7, 12 and 13 are also rejected since they depend on claims 1 and 8, respectively.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 6 recites “receiving, by the jukebox device from the central server, upgrade instructions for at least one payment-triggered game device; and updating the at least one of the non-jukebox device by executing the received upgrade instructions and delivering, by the jukebox device, the at least one software update from the local server device to at least one non-jukebox device.”. The specification as filed recites, inter alia:
“[0039]… The central server can download software or data updates, store them on the local server and then dispatch the updates to the intended units of equipment in the establishment.”

Therefore, as the specification as filed does not recite receiving upgrade instructions for a "payment-triggered game device" and using these instructions to update another device (i.e. a non-jukebox device). The specification as filed does not recite an embodiment in which updates are "dispatched" to units other than the intended ones. Therefore, the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 9-13 are also rejected since they depend on claim 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the at least one device” in line 23. There is insufficient antecedent basis for this language in the claim. Dependent claims 2-7 are also rejected since they depend on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Literature
Eyal (US 7,281,034 B1) discloses system and method for media playback over a network using links that contain control signals and commands, including a method for providing media to a terminal coupled to a network.
Non-Patent Literature
Cook et al. (NPL 1996, listed in PTO-892 as reference "U") disclose "Music Delivery Network", including a central site controlling jukebox terminals.
C. Drews and F. Pestoni (NPL 2002, listed in PTO-892 as reference "V") discloses "Virtual jukebox: reviving a classic", including a jukebox compliant with the requirements of a certain scheme in order to play content encrypted under it.
L. Crutcher and J. Grinham (NPL FALSE, listed in PTO-892 as reference "W") discloses "The networked video jukebox", including a caching algorithm.
S. M. Cherry (NPL FALSE, listed in PTO-892 as reference "X") discloses "Making music pay [digital music distribution]", including RealJukebox, an MP3 storage and playback program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.C./
Examiner, Art Unit 3685                                                                                                                                                                                                    

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685